ig.mit - own®w




                                                                       vK/yC_tW>


                                              c^ V Y\(x~r




                                               C^V VW.,



                                                                        11?,^ 8

                                                            COUHTOFCRiMIMftt aPP^jS
  fVAWXt.                               ^                         MAY 04 2015

                                                             -^^toafa^er^r


                    S\t
L^nt-* tVm0 ^' IVcoVq 5
                                     WJl      Ucr t




>S±*^
                                                             n-
0>^^\
        V     r           C \ V v ^T
To      V\««jJc Vl'ltpt.\ (^^^   Mo^'U- L=:




                                               £s                                  t "   I,-"'-,' ,-•• " -, '